DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 07/05/2022 has been entered. Claims 16-17 have been amended, claims 18-20 have been canceled and claims 21-29 have been newly added have been canceled. Claims 16-17 and 21-29 are currently pending and under examination.

Withdrawn Rejection
Claim 16 has been amended to now require that the surfactant composition comprises a mixture of C7-C37 branched moiety since it is derived from a mixture of C7-C37 branched alcohol. Wu teaches surfactant composition that comprises only C12 branched moiety derived from branched C12 alcohol but not the mixture of C7-C37 as currently amended and thus the 102(a)(1) rejection has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 21-29 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) Claim 1 has been amended to recite “a mixture of C7-C37 branched alcohols having less than 60 wt. % linear alcohols, greater than 25 wt. % 2-methyl branched alcohols and greater than 8 wt. %”; 
b) Claim 21 recites that “C6-C36 alpha olefin mixture has greater than 85 wt. % 1-Dodecene”; and
c) Claim 22 recites that “C6-C36 alpha olefin mixture has greater than 85 wt. % 1-tetradecene”. 
However, the instant specification appears devoid of such description regarding the above (a), (b) and (c).

Regarding (a), the only branched alcohols composition and weight percent supported by the specification is as follows (set forth in [237] and [241] as originally filed):

    PNG
    media_image1.png
    233
    290
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    345
    media_image2.png
    Greyscale

However, the entire C7-C37 branched alcohols having entire range of less than 60 wt. % linear alcohols, greater than 25 wt. % 2-methyl branched alcohols and greater than 8 wt. % is not disclosed either explicitly or implicitly. 

Regarding (b) and (c), the specification describes the following:

    PNG
    media_image3.png
    150
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    190
    647
    media_image4.png
    Greyscale

However, nowhere in the above embodiments nor anywhere else of the specification describes that the entire C6-C36 alpha olefin mixture contains greater than 85 wt. % 1-Dodecene or that the entire C6-C36 alpha olefin mixture contains greater than 85 wt. % 1-Tetradecene.
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of the limitations indicated in the above (a)-(c). 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.
	Claims 17 and 21-29 also introduce new matter for depending on claim 16.



Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-17 and 21-29 are newly rejected under 35 U.S.C. 103 as being unpatentable over Singleton (Singleton, D. M. et al. Patent number US5,849,960).
	Regarding claims 1 and 25, Singleton teaches branched sulfated alcohol surfactants composition comprising the following compounds of formula (II):

    PNG
    media_image5.png
    38
    390
    media_image5.png
    Greyscale

wherein R’ comprises C8 to C36 carbons wherein R’ comprises 0.7 of branches per molecule. Thus the above surfactants comprises 70 wt% of branched surfactants.
	Singleton differs from that of the claimed invention in that the surfactants comprise C7-C37 carbons, whereas the reference’s surfactants has C8-C37 carbons, in which the range differs by one carbon atom. However, these two surfactants are homologs from each other that differ by only one carbon atom and are of sufficiently close structural similarity that there is presumed expectation that such compounds possess similar properties in the absence of the criticality of the claimed surfactants and are thus prima facie obvious. 
	Regarding claims 26-29, the above surfactant comprises ethoxy group 
    PNG
    media_image6.png
    38
    184
    media_image6.png
    Greyscale
bonded with branched R’ group.

Regarding claims 16-17 and 21-29, it is noted that the limitation “produced by a process, comprising the steps of…” in claim 16 and all the process steps and/or elements in claims 17 and 21-29 that further limit the aforementioned limitation are product by process claim languages as a result of the branched surfactant product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the branched surfactant, but only to the structure implied by the steps, in this case, only to the branched surfactant. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps do not appear to impart distinctive structural characteristic to the final branched surfactant, the process steps are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

	Even if the product by process claim language is given patentable weight, Singleton teaches the process for obtaining the surfactants as instantly claimed from C7-C35 alpha-olefins and the olefin feed as follows:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the branched surfactant as instantly claimed in view of the teachings of Singleton.

Conclusion
	Claims 16-17 and 21-29 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622